


--------------------------------------------------------------------------------



EXHIBIT 10.47


PROMISSORY NOTE
(FUND NOTE)


$350,000.00
   
Issuance Date: August 24, 2007
 
Maturity Date: December 31, 2007



FOR VALUE RECEIVED, AmerAlia, Inc., a Utah corporation (hereinafter designated
"Maker") promises to pay to the order of Sentient USA Resources Fund II, L.P., a
Delaware limited partnership (hereinafter designated "Holder") at c/o The
Sentient Group, 1010 Sherbrooke Street West, Suite 1512, Montreal, Quebec
H3A-2R7, Canada , (or at the option of Holder, at such other place or places
Holder shall designate in writing) in lawful money of the United States, the
principal sum of Three Hundred Fifty Thousand and no/100 Dollars ($350,000.00)
with interest thereon as described herein.


1.           Interest.  The unpaid principal balance remaining unpaid from time
to time shall bear interest at the rate of six per cent (6.0 %) per
annum.  Interest shall be compounded monthly.


2.           Maturity Date.  The entire balance of the unpaid principal together
with interest thereon, shall be due and payable on December 31, 2007 unless the
maturity date is accelerated as provided below.


3.           Prepayment Permitted.  Prepayments may be made in part or in full
of principal or interest due under this Note without penalty. Any prepayments
shall be credited against the final installment due under this Note and shall
not affect the next installment of principal and interest.


4.           Nonmonetary Default.  If (i) this Note, any guarantee hereof, the
security agreement related hereto, or any other agreement, undertaking or
arrangement referred to therein shall become unenforceable in accordance with
its terms, or (ii) Maker or any endorser, surety or guarantor of this Note:


a.           Fails, after demand, to furnish financial information or to permit
inspection of any of their respective books and records;


b.           Suspends business, dissolves or terminates its existence;


c.           Becomes insolvent (unable to pay his, her, or its debts as they
become due) or offers settlement to its creditors in lieu of such proceedings;


d.           Files a voluntary petition in bankruptcy, or an involuntary
petition in bankruptcy is filed against him, her, or it that is not discharged
within thirty (30) days;


e.           Makes an assignment for the benefit of creditors;


f.           Mortgages, pledges, assigns, or transfers any assets, accounts
receivable or other property, in trust or otherwise without the prior written
consent of Holder;


g.           Makes any representation or warranty or has made any representation
or warranty which proves to be false, incorrect or misleading in any material
respect regarding its business, operations, assets or financial condition, or if
any report, certificate, or financial statement given to Holder shall be false
or misleading in any material respect;


h.           Fails to pay any of its obligations when due, whether at scheduled
maturity, required prepayment, demand, acceleration, or otherwise, or fails to
perform any agreement or other material obligation owed to any other party;


i.           If it is dissolved,


such occurrence shall be deemed to be a “non-monetary event of default”
hereunder.


--------------------------------------------------------------------------------





5.           Acceleration.  Upon (i) any failure of Maker to make any payment
within 5 days of when due hereunder, or (ii) the occurrence of a non-monetary
event of default if said non-monetary event of default is not cured within ten
(10) days of notice from Holder to the Maker, then, in the case of any such
occurrence, the unpaid principal, accrued interest, and all other amounts
represented by this Note, at the option of the Holder hereof, to be exercised at
any time thereafter, shall be due and payable at once, without further notice or
demand.


6.           Intentionally Omitted.






7.           Default Interest.  After any default, interest shall accrue on all
unpaid principal and interest at the rate of eighteen percent (18 %) per annum,
compounded monthly, until such default is cured or until this Note is paid in
full (the “default rate”).


11.           Conversion.  Holder may convert the outstanding principal amount
of this Note and all accrued but unpaid interest into shares of common stock of
the Maker at the rate of $0.36 per share.  When issued, the shares of the
Maker's common stock issuable upon conversion of this Note will be validly
issued, fully-paid and non-assessable.  Upon conversion, this Note will be
cancelled and no longer outstanding. By executing and delivering this Note,
Maker represents and warrants that all necessary actions have been taken by the
Maker to authorize the execution hereof, to grant the conversion right described
herein, and to issue the required number of shares upon any exercise of the
conversion right.


12.           Waiver.  Each person or entity now or at any time liable, whether
primarily or secondarily, for the payment of the indebted­ness hereby evidenced,
for himself, herself, or itself, and its heirs, legal representa­tives,
successors and assigns, expressly waives presentment for payment, notice of
dishonor, protest, notice of protest, and diligence in collection, and consents
that the time of said payments or any part thereof may be extended by the Holder
hereof, without modifying, altering, releasing, affecting or limiting its
respective liability.


13.           Cumulative Rights.  No failure to exercise and no delay in
exercising on the part of the Holder, his, her, or its successors or assigns, of
any right hereunder shall operate as a waiver of such right, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of the Holder, or his,
her, or its successors or assigns, shall be cumulative and in addition to all
other rights provided by law.


14.           Costs and Attorney’s Fees.  The Maker of this Note agrees to
reimburse the Holder hereof for all reasonable costs, including attorneys' fees
incurred to collect this Note (whether a formal action is commenced or not), or
any installments or principal and/or interest if not paid when due, or to
enforce any of the rights of a secured party with respect to the collateral for
this Note (including but not limited to the costs of retaking possession of any
collateral for this Note), or to collect on any of the guarantees hereof. All
amounts awarded to the Holder as part of any judgment shall bear interest at the
default rate until paid in full.


16.           Consent.  No extension of time for payment of all or any part of
the amount owing on this Note will affect the liability of the Maker or any
surety, guarantor, or endorser of this Note.   The Maker and all sureties,
guarantors, endorsers, severally consent to any and all extensions of time,
renewals, releases of liens, waivers, and modifications that may be made by the
Holder to any other party. No delay by the Holder in exercising any right under
this Note will operate as a waiver of that right; nor will any single or partial
exercise of any right preclude other or further exercise of the right, or the
exercise of any other right under this Note or otherwise as permitted by
law.  Any waiver or modification will be valid only to the extent set forth in
writing signed by the parties hereto.


17.           Waiver of Jury Trial.  Maker and each endorser, surety or
guarantor of this Note waives the right to trial by jury in any action in
connection with this Note.


--------------------------------------------------------------------------------





18.           Addresses for Notices and Payments.  Except as otherwise provided,
all payments, notices, tender, delivery or other communications to be given
shall be in writing and shall be deemed to be properly given if delivered,
mailed or sent by wire or other telegraphic communication:


If to Holder:
If to Maker:
   
Sentient USA Resources Fund II, L.P.
AmerAlia, Inc.
c/o The Sentient Group
20971 Smoky Hill Rd.
1010 Sherbrooke Street West, Suite 1512
Centennial, Colorado 80015
Montreal, Quebec H3A-2R7
 
Canada
 



Either party may change that party's address for these purposes by giving
written notice of the change to the other party in the manner provided in this
section. If sent by mail, any notice, delivery, or other communication shall be
effective or deemed to have been given two (2) days after it has been deposited
in the United States mail, duly registered or certified, with postage prepaid,
and addressed as set forth above.  If sent by wire or other form of telegraphic
communica­tion, including facsimile transmission, or if delivered by courier or
personal service, any notice, delivery or other communication shall be effective
or deemed to have been given upon receipt.


19.           Applicable Law.  This Note shall be governed by and construed and
enforced in accordance with the provisions of the laws of the State of
Colorado.  The federal and state courts in the State of Colorado shall have
exclusive jurisdiction to adjudicate any dispute arising out of this
Note.  Maker hereby expressly consents to personal jurisdiction of said courts.


20.           Business Purposes.  The obligation represented by this Note is for
commercial purposes only and is not for personal, family or household purposes.


21.           Interest Limitation.  Interest payable under this Note and other
amounts which would be considered to be interest or other charge for the use or
loan of money shall never exceed the highest rate allowed by law.  If the
interest or other charges collected or to be collected in connection with the
loan evidenced hereby exceed the permitted limits, then: (i) any such interest
or loan charge shall be reduced by the amount necessary to reduce the amount
charged to the permitted limit, and (ii) any sums already collected from Maker
which exceed the permitted limits will be refunded or used to reduce other
amounts payable hereunder.


22.           Registered Obligation. This note is registered with the Maker as
to both the principal amount and any interest payable hereunder and may be
transferred by the Holder to any third person only by surrendering the original
note to the Maker and the issuance by the Maker of a new obligation to the
transferee, as required under Section 1.871-14(c) of the Treasury Regulations
promulgated under the United States Internal Revenue Code.


MAKER:
AmerAlia, Inc.




By:             /s/ Bill H. Gunn
Bill H. Gunn, President


--------------------------------------------------------------------------------


